 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CESAR JACOBO LUNA-FLORES et al.,                   Case No.: 19cv316 JM(BLM)
12                                    Plaintiffs,
                                                        ORDER REGARDING PETITION
13   v.                                                 FOR WRIT OF HABEAS CORPUS;
                                                        COMPLAINT FOR DECLARATORY
14   U. S DEPARTMENT OF HOMELAND
                                                        AND INJUNCTIVE RELIEF
     SECURITY, et al.,
15
                                    Defendants.
16
17         Presently before the court is Plaintiffs’ Motion for Preliminary Injunction (Doc. No.
18   2) and Defendants’ Motion to Dismiss (Doc. No. 10). A hearing on the motions was held
19   on July 29, 2019. Mr. Bernal Ojeda appeared on behalf of Plaintiffs, with Mr. Samuel
20   Bettwy appearing on behalf of the United States Government.
21         On February 13, 2019, Plaintiffs commenced this action by filing a “Petition for Writ
22   of Habeas Corpus; Complaint for Declaratory and Injunctive Relief.” (Doc. No. 1.)
23   Plaintiffs are 11 noncitizens (7 adults and 4 minor children1) who presented themselves to
24   the authorities at the San Ysidro Port of Entry (SYS/POE) on November 6, 2018.
25
26
27
     1
      Originally Luna was seeking asylum for himself, his wife and daughter, his parents, 3
28   sisters and their 3 children.
                                                    1
                                                                                 19cv316 JM(BLM)
 1   Following the initial processing at SYS/POE, all but Cesar Luna-Flores (“Luna-Flores”)
 2   and his parents, Jose Antonio Jacobo Luna-Lopez and Maria del Carmen Flores-Castillo,
 3   were released on parole from ICE custody and allowed to travel to their intended domiciles
 4   in Moorpark, California. (Id. at 4-5.)
 5            Since the filing of the documents initiating this lawsuit, Luna-Lopez and Flores-
 6   Castillo have been paroled and are living with the rest of their relatives in Los Angeles.
 7   (Doc. No. 8 at 4.) On June 6, 2019, Luna-Flores was removed to Mexico at the Hidalgo,
 8   Texas port of entry after voluntarily withdrawing his appeal before the Board of
 9   Immigration Appeals regarding the denial of his asylum claim. (Doc. No. 16; Doc. No.
10   16-1.)
11            The motion for preliminary injunction requested: (1) an order transferring Luna-
12   Flores to the same location he occupied before his allegedly unlawful transfers; (2) an order
13   allowing each Plaintiff to present the testimony of Luna-Flores in support of their
14   respective applications for relief without government arbitrary and capricious interference;
15   (3) an order requiring Defendants to immediately cease their allegedly unconstitutional
16   treatment and unlawful separation of this family of asylum seekers by holding Luna-Flores
17   and his elder parents in the custody of ICE. (Doc. No. 2-2 at 21-22.) At oral argument
18   counsel for Luna-Flores, Mr. Ojeda, acknowledged that the changes in the circumstances
19   of all Plaintiffs had rendered moot all relief requested by Plaintiffs with one exception to
20   be discussed below. Mr. Ojeda expressly withdrew his requests for declaratory relief as
21   well as injunctive relief. Accordingly, the court ORDERS the Plaintiffs’ claims for
22   injunctive relief and declaratory relief WITHDRAWN. (Doc. No. 2.)
23            Next, the court turned to the Habeas Corpus portion of Plaintiffs hybrid complaint
24   and questioned if it is also moot. A case is moot when the issues presented are no longer
25   “‘live’ or the parties lack a legally cognizable interest in the outcome.” City of Erie v.
26   Pap’s A.M., 529 U.S. 277, 287 (2000) (citation omitted). A key inquiry is whether it is
27   “impossible for the court to grant any effectual relief whatever to [the] prevailing party.’”
28   Id (internal quotation marks and citations omitted). “In that case, any opinion as to the

                                                   2
                                                                                   19cv316 JM(BLM)
 1   legality of the challenged action would be advisory.” Id. In the context of a habeas petition,
 2   a district court generally lacks jurisdiction over the petition if the petitioner is not in
 3   government custody. See generally, Lane v. Williams, 455 U.S. 624, 631-632 (1982); see
 4   also Abdala v. INA, 488 F.3d 1061, 1083 (9th Cir. 2007) (“For a habeas petition to continue
 5   to present a live controversy after the petitioner’s release or deportation, however, there
 6   must be some remaining “collateral consequence” that may be redressed by success on the
 7   petition.”) (citing Spencer v. Kemna, 523 U.S. 1, 7 (1998)).
 8         In the Petition for Writ of Habeas Corpus; Complaint for Declaratory and Injunctive
 9   Relief, Plaintiffs seek the following relief from the court:
10         (1) Issue a preliminary injunction ordering the Defendants to immediately
           return Luna-Flores to the San Luis Regional Detention Center, Arizona or any
11
           other detention facility which falls under the jurisdiction of the San Diego ICE
12         Field Office A[rea] O[f] R[esponsibility];
           (2) Issue a Writ of Habeas Corpus; order that Luna-Flores be returned to the
13
           AOR for the ICE Field Office in San Diego with appropriate conditions of
14         supervision or electronic monitoring devices if necessary on the grounds that
           Defendants have not shown their detention is reasonably related to any
15
           government purpose and the government has not shown a factual basis or
16         facially legitimate and bona fide reason for transferring him as shown to a far
           distant detention center; in the alternative, issue an order to show cause
17
           requiring Defendants to show, within 21 days or a reasonable time period the
18         Court deems proper, why the writ should not issue;
           (3) Issue a declaration that Defendants by their pattern of conduct as asserted
19
           in the Complaint have interfered with the Plaintiffs’ statutory and
20         constitutional rights to counsel of their choice and by that same conduct have
           infringed and interfered with the Plaintiffs’ existing attorney-client
21
           relationship, in violation of their rights under the First and Fifth Amendments
22         to the United States Constitution and the INA with his right to access the
           courts and petition the government, as well as, with their right to be
23
           meaningfully heard;
24          (4) A declaration that Defendants’ failure to abide by their own internal
           policies are arbitrary and capricious and contrary to law in violation of the
25
           APA (5 U.S.C. § 706(2)), and that Defendants’ continuing to infringe and
26         interfere without justification with the Plaintiffs’ statutory and constitutional
           rights to be meaningfully heard on the merits of their applications for asylum
27
           and related protections afforded by Congress to persons in the same situation
28         violates the Plaintiffs right to equal protection of the law;

                                                   3
                                                                                    19cv316 JM(BLM)
 1         (5) A preliminary injunction ordering the Defendant McHenry to instruct the
           immigration courts in San Diego, Los Angeles and Virginia that removal
 2
           proceedings against the P[laintiffs] I[n] C[ustody]s Luna Flores, Luna Lopez,
 3         Flores-Castillo, and those against the remaining Plaintiffs be stayed, or
           suspended, or continued without taking any action other than a continuance
 4
           for a reasonable period sufficient in time for this Court to determine the
 5         permanent relief that may be proper and just in this case to prevent further
           egregious harm to Plaintiffs;
 6
           (6) An injunctive order instructing the Defendants to reconsider and/or
 7         reassess the Plaintiffs’ individual and collective requests for parole which are
           to abide by the four squares of the ICE Parole Directive Policy;
 8
           (7) Attorneys’ fees under the Equal Access to Justice Act, and costs; and
 9         (8) For such other and further or modified relief as the Plaintiffs may request
           and/or this Court may deem proper.
10
11   (Doc. No. 1 at 37-39.)
12         Although, Mr. Ojeda disagreed with the court’s suggestion that the Petition for
13   Habeas Corpus relief was moot he did concede that there is currently no case or controversy
14   before the court and that he is simply seeking an advisory opinion from the court that if
15   necessary Luna-Flores should be paroled into the United States to appear as a witness in
16   his family members’ immigration proceedings. Based on Mr. Ojeda’s acknowledgment
17   and admission and finding any relief it could offer to be purely advisory, the court
18   DISMISSES as MOOT the entire action.
19         In dismissing the action, the court notes that at the hearing Mr. Ojeda clarified that
20   the alleged Administrative Procedures Act (“APA”) violations were intended to be used by
21   Plaintiffs as the legal grounds for underlying their petition for habeas corpus and not as
22   separate, independent claims.2 Accordingly, the court declines to address the service of
23
24
25   2
       In Petitioners/Plaintiffs’ Supplemental Memorandum of Points and Authorities on the
     Issue of Jurisdiction, Mr. Ojeda wrote: “the APA claim would be more properly
26   characterized as the legal grounds underlying the required support for the petition for
27   habeas corpus. The Plaintiffs after all filed their habeas petition relying on the APA
     violations as the centerfold of their claim for unlawful custody, not instead as an
28   independent statutory claim for relief.” (Doc. No. 12 at 7.)
                                                  4
                                                                                   19cv316 JM(BLM)
 1   process and jurisdictional issues raised in Defendants’ motion to dismiss regarding the
 2   APA portion of the action.
 3         Finally, Plaintiffs’ request for attorneys’ fees under the Equal Access to Justice Act,
 4   and for costs, is DENIED as MOOT. Should Plaintiffs seek to obtain relief for any
 5   constitutional or other federal law transgressions that may arise in the future, Plaintiffs are
 6   strongly advised to seek relief in the proper venue, presumptively the Central District of
 7   California. There being no other remaining claims in this action, the Clerk of Court is
 8   ordered to CLOSE this case.
 9         IT IS SO ORDERED.
10    Dated: August 2, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    5
                                                                                     19cv316 JM(BLM)
